Order entered May 14, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00722-CR

                          MELVIN BERNARD GOODEN, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 2
                                    Dallas County, Texas
                             Trial Court Cause No. F17-70898-I

                                             ORDER
       Before the Court is the State’s May 9, 2019 motion to extend the time to file its amended

brief. The amended brief was tendered with the motion. We GRANT the motion and ORDER

the State’s amended brief filed as of the date of this order.


                                                        /s/     CORY L. CARLYLE
                                                                JUSTICE